Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 23, 1994, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On its own motion, the Board reopened claimant’s case to determine if there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Upon finding no procedural violations, the Board adhered to its prior decision finding that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. In view of claimant’s failure to raise any procedural arguments on appeal, we decline to disturb the Board’s decision.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that decision is affirmed, without costs.